Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4-5, 7-11, 14-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to polar encoding techniques which improve the accuracy and reliability of computation and sorting of polar channels.
The prior art of record (in particular Wu et al. (US 20180026663), Huang et al. (US 20170111060), and Palgy et la. (US 20180323803)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: obtaining, by an encoding device of the telecommunications system, a first sequence to encode K to-be-encoded bits to be transmitted from a terminal to a network device of the telecommunications system, wherein the first sequence comprises sequence numbers of N polar channels of a polar code, wherein the sequence numbers of the N polar channels are arranged based on corresponding reliabilities of the N polar channels, wherein K is a positive integer, N is a mother code length of the polar code, N=2n, n is a positive integer, and K≤N, wherein the first sequence is a second sequence or a subset of the second sequence, wherein the second sequence comprises sequence numbers of Nmax polar channels, wherein the sequence numbers of the Nmax polar channels are arranged based on corresponding reliabilities of the Nmax polar channels, wherein Nmax is a positive integer that is a power of 2, and Nmax≥N, wherein a reliability of an ith polar channel in the second sequence is: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Or 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein I is a channel sequence number of the ith polar channel and 0<i<N-1, Wi is the reliability of the ith polar channel; i = Bn-1Bn-2 ... Bo, and wherein Bn-1Bn-2 ... Bo is a binary representation of i, Bj is a value of a jth bit in the binary representation of the channel sequence number i, wherein
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , β is a real kernel function, b0, b1, and b2 are a plurality of complex kernel functions, a0, a1, and a2 are a plurality of weighting factors, and Be1 and Be2 respectively indicate that corresponding complex functions have an impact on the reliability of the ith polar channel when an e1th bit and an e2th bit in the binary representation of the channel sequence number i are 1;
selecting sequence numbers of K polar channels from the first sequence in a descending order of the corresponding reliabilities of the N polar channels; placing the K to-be-encoded bits based on the selected sequence numbers of the K polar channels; and performing polar code encoding on the K to-be-encoded bits based on the K polar channels to obtain an encoded bit sequence. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 09/27/2021.
The same reasoning applies to independent claims 11 mutatis mutandis.  Accordingly, claims 1, 4-5, 7-11, 14-15, and 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelby (US 20210306096), “Enhanced Polarization Weighting To Enable Scalability In Polar Code Bit Distribution.”
Laddu et al. (US 11146358), “Polar Codes For Downlink Control Channels For Wireless Networks.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413